Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00576-CV

                                        George NAVARRO,
                                             Appellant

                                                  v.

                          Rebecca HERNANDEZ and Kristan Hernandez,
                                        Appellees

                     From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CI07366
                             Honorable Monique Diaz, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: October 19, 2022

APPEAL DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was due on November 14, 2022. On September 19, 2022, the trial court

clerk filed a Notification of Late Record stating appellant has failed to pay or make arrangements

to pay the clerk’s fee for preparing the record and appellant is not entitled to appeal without paying

the fee. On September 20, 2022, this court ordered appellant to provide written proof to this court

no later than September 30, 2022 that either (1) the clerk’s fee has been paid or arrangements have

been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s

fee. Our order cautioned appellant that if he failed to respond within the time provided, this appeal
                                                                            04-22-00576-CV


would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant did not

respond; therefore, this appeal is dismissed for want of prosecution.


                                                 PER CURIAM




                                               -2-